Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a method of making an article, comprising: disposing a first side or a second side of an optical element on a first surface of the article, wherein the first surface is defined by a curable material, wherein the first side of the optical element imparts a structural color to the article; wherein the optical element is a multilayer reflector or a multilayer filter, wherein the optical element has 2 to 6 layers, wherein each layer of the optical layer, independently, has a thickness of about 10 to 500 nanometers, wherein adjacent layers of the optical element have different refractive indices, wherein each layer of the optical element is made of a material selected from the group consisting of: silicon dioxide, titanium dioxide, zinc sulfide, magnesium fluoride, tantalum pentoxide, aluminum oxide, and a combination thereof.

Independent claim 17 recites an article of footwear comprising: an article including an upper having a first surface comprising a cured material; and an optical element having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the cured material of the first surface and the optical element imparts a structural color to the article; wherein the optical element is a multilayer reflector or a multilayer filter, wherein the optical element has 2 to 6 layers, wherein each layer of the optical layer, independently, has a thickness of about 10 to 500 nanometers, wherein adjacent layers of the optical element have different refractive indices, wherein each layer of the optical element is made of a material selected from the group consisting of: silicon dioxide, titanium dioxide, zinc sulfide, magnesium fluoride, tantalum pentoxide, aluminum oxide, and a combination thereof.
  
The prior art fails to teach or render obvious an optical element having 2 to 6 layers, wherein each layer of the optical layer, independently, has a thickness of about 10 to 500 nanometers, wherein adjacent layers of the optical element have different refractive indices, wherein each layer of the optical element is made of a material selected from the group consisting of silicon dioxide, titanium dioxide, zinc 

The nonstatutory obviousness-type double patenting rejection of claims 1-19 and 21 as obvious in view of co-pending U.S. Patent Application Nos. 16/146,515, 16/146,560, and 16/648,726 is withdrawn in view of the amendments made to claims 1 and 17 as the claims in the instant application are now different and distinct than those in co-pending U.S. Patent Application Nos. 16/146,515, 16/146,560, and 16/648,726.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/SHEEBA AHMED/Primary Examiner, Art Unit 1787